DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
The instant application, filed 01/23/2020 is a Continuation of 15867139 , filed 01/10/2018 ,now U.S. Patent # 10590166
15867139 is a Divisional of 13467995 , filed 05/09/2012 ,now U.S. Patent # 9896480
13467995 Claims Priority from Provisional Application 61484194 , filed 05/09/2011
13467995 Claims Priority from Provisional Application 61486195 , filed 05/13/2011
13467995 Claims Priority from Provisional Application 61643118 , filed 05/04/2012
13467995 is a Continuation in Part of PCT/US2010/056277 , filed 11/10/2010
13467995 is a Continuation in Part of 12943900 , filed 11/10/2010 ,now U.S. Patent # 9018352 and having 1 RCE-type filing therein
PCT/US2010/056277 Claims Priority from Provisional Application 61259748 , filed 11/10/2009
12943900 Claims Priority from Provisional Application 61259748 , filed 11/10/2009.

The examiner has identified the earliest support regarding thickening, with data related to decreasing the central macular thickness, in Application No. 13/467995.  However, support for treating wet macular degeneration, a pathological condition which involves a thickening of the macula, is found in Application No. 12943900 as well as Provisional Application 61259748 , filed 11/10/2009.

Information Disclosure Statement
The Examiner has considered the references provided in the 6/23/20 and 4/12/21 Information Disclosure Statements, and provides a signed and dated copy of each herewith.

Claim Status
Claims 1-31 are canceled.
Claims 32-40 are pending and under examination.
Claims 32-40 are rejected.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 32-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Part ii) of claim 32 states in part that X and X1 of the general formula of SEQ ID NO:9, X1-R-G-Cysteic Acid-X, “are selected from cyclic or linear: - Phe-Val-Ala, -Phe-Leu-Ala, -Phe-Val-Gly, - Phe-Leu-Gly, -Phe-Pro-Gly, -Phe-Pro-Ala, -Phe-Val, or any salt of any combination of the D- isomer or L-isomer of: Arg, Gly, Cysteic, Phe, Val, Ala, Leu, Pro, Thr and salts thereof and any combinations of D-isomers and L-isomers thereof.”
It is unclear:
1. whether only the listed tripeptides or Phe-Val dipeptide form small cyclic forms independently as X or X1, whether the peptides or amino acids of X and X1 join to form larger cyclic forms that include all amino acids including the R-G-Cysteic acid, and/or whether an intermediate sized cyclic form forms via bonding to any of R, G or Cysteic acid of the general formula of SEQ ID NO:9.  A number of listed amino acids, such as valine and alanine, do not appear suited for cyclization via their side chains (to the extent one exists for glycine), nor is it clear how phenylalanine cyclizes.  The examiner has not found an explanation in the application as filed regarding what is meant by the limited statements in the application regarding cyclic forms, and there are very limited examples.
2. how many of the listed single amino acids may be joined together as an X component or an X1 component for any embodiment; and
3. what is the meaning of the dashes “-“ before the Phe of the tripeptides and dipeptide: are these intended to indicate where a cyclic form is formed, and if so, how does this also indicate linear embodiments?
Overall the metes and bounds of what is claimed is not clear. 
Claims 33-40 also are rejected on the above bases as depending from claim 32.
It is further noted that “having” in claim 32, line 6, first line of ii), interpreted in light of the specification, which provides several examples of cyclic forms of limited size without linear extensions therefrom, does not create the presumption that additional amino acids can be added other than those listed, however those listed can be provided as claimed in combination with each other. See MPEP 2111.03 IV.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

1.	Claims 32-37, 39 and 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 7 and 14 of U.S. Patent No. 9018352 in view of Ophthalmology 2007;114:1860-1867 (AAO).
Instant claim 32 is directed to a method for treating pathological thickening of the macula of an eye in a subject, said method comprising administering to the subject a pharmaceutical composition comprising either: i) a peptide which comprises Glycinyl-Arginyl-Glycinyl-Cysteic [acid]-Threonyl-Proline-COOH (SEQ ID NO. 2); or a genus of similar peptides.
Reference patent claim 1 is directed to a compound that comprises the same peptide as instant SEQ ID NO:2, and reference patent claim 7 is directed to a method for treating a list of disorders, including diabetic retinopathy, comprising administering to a subject in need thereof a compound according to claim 1.
Reference patent thus administers the same compound, including to treat diabetic retinopathy in a subject in need thereof, but does not explicitly teach instant claim’s preamble objective “for treating pathological thickening of the macula of an eye in a subject.”
AAO teaches that diabetic macular edema, a pathological condition, is a major cause of central vision impairment in patients with diabetic retinopathy, page 1860 title and first sentence of text body, teaches that multiple therapeutic approaches have been attempted to improve the vision for subjects having this condition, Id., and teaches that improvement is indicated by the reduction of thickness of the thickness of the macula, see for instance Study Objectives 2-6, page 1861.
Because reference patent claims 1 and 7 administer the same compound of instant claim 1 identified as SEQ ID NO:2 to treat diabetic retinopathy, and AAO teaches that effective treatment results in reduced thickening of macula in subjects having diabetic macular edema (major cause of diabetic retinopathy) pathological condition, it would have been obvious to have as the claim objective the treatment of the thickening of the macula.  There would have been a reasonable expectation of success given the administering of the same compound of the reference patent claim 1.
Accordingly, instant claim 32, as well as claims 39 and 40, would have been obvious.
Claims 33-35 would have been obvious because these functional limitations/effects will occur as a result of administering the same compound to treat the same condition in the same subject population.
Claim 36 would have been obvious because AAO administers its therapeutic compound by intravitreal injection, page 1860  at Interventions and last paragraph, and page 1861, Synopsis of Study Design, and this would reasonably provide the most direct access for a therapeutic compound directed to treating a pathological condition of the macula.
Claim 37 would have been obvious because reference patent claim 2 depicts a linear form of its claim 1 peptide.

2.	Claim 38 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 7 and 14 of U.S. Patent No. 9018352 in view of Ophthalmology 2007;114:1860-1867 (AAO), as applied to claim 32 above, and further in view of US Patent No. 9,872,886.
Instant claim 32 is rejected as indicated above.
Instant claim 38 is directed to the method of claim 32 wherein the peptide comprises a cyclic form of the peptide of SEQ ID NO:2.
The ‘352 patent claims do not specify administering a peptide that comprises a cyclic form of the peptide of SEQ ID NO:2.
 The ‘886 patent claims a method of antagonizing an RGD-binding integrin in a subject comprising administering an effective amount of a cyclic or linear form of a peptide which comprises the same sequence as instant SEQ ID NO:2, claim 10, where this is effective to treat a disorder of the subject’s eye, claim 11, that disorder including diabetic retinopathy, claim 13.  In view of this patent teaching the administering of a linear or cyclic form of a peptide comprising instant SEQ ID NO:2, including to treat diabetic retinopathy, where per above involves a pathological thickening of the macula, it would have been obvious to treat such with a cyclic form of the same peptide as claimed.
Accordingly, claim 38 would have been obvious.  There would have been a reasonable expectation of success given the clear claiming of being directed to treat the same condition as found in the instant application claim set.

3.	Claims 32-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10-13 of US Patent No. 9,872,886 in view of Ophthalmology 2007;114:1860-1867 (AAO).
Instant claim 32 is set forth above.
Reference patent claim 10 is directed to a method of antagonizing an RGD-binding integrin in a subject comprising administering an effective amount of a cyclic or linear form of a peptide which comprises the same sequence as instant SEQ ID NO:2, this effective to treat a disorder of the subject’s eye, claim 11, that disorder including diabetic retinopathy, claim 13.  
Reference patent thus administers the same compound, including to treat diabetic retinopathy in a subject in need thereof, but does not explicitly teach instant claim’s preamble objective “for treating pathological thickening of the macula of an eye in a subject.”
AAO teaches that diabetic macular edema, a pathological condition, is a major cause of central vision impairment in patients with diabetic retinopathy, page 1860 title and first sentence of text body, teaches that multiple therapeutic approaches have been attempted to improve the vision for subjects having this condition, Id., and teaches that improvement is indicated by the reduction of thickness of the thickness of the macula, see for instance Study Objectives 2-6, page 1861.
Because reference patent claims 10, 11 and 13 administer the same compound of instant claim 1 identified as SEQ ID NO:2 to treat diabetic retinopathy, and AAO teaches that effective treatment results in reduced thickening of macula in subjects having diabetic macular edema (major cause of diabetic retinopathy) pathological condition, it would have been obvious to have as the claim objective the treatment of the thickening of the macula.  There would have been a reasonable expectation of success given the administering of the same compound of the reference patent claim 10.
Accordingly, instant claim 32, as well as claims 39 and 40 would have been obvious.
Claims 33-35 would have been obvious because these functional limitations/effects will occur as a result of administering the same compound to treat the same condition in the same subject population.
Claim 36 would have been obvious because based on reference claim 12, and also AAO administers its therapeutic compound by intravitreal injection, page 1860 at Interventions and last paragraph, and page 1861, Synopsis of Study Design, and this would reasonably provide the most direct access for a therapeutic compound directed to treating a pathological condition of the macula.
Claims 37 and 38 would have been obvious because reference patent claim 10 claims cyclic or linear compound that comprises the same peptide as instant SEQ ID NO:2.
The examiner also notes that reference patent claims 19-22 are similarly applicable to the rejection of the instant claims 32-40, but need not be additionally applied given the above rejection bases.

4.	Claims 32-36, 39 and 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9, and 13-15 of US Patent No. 9,896480 in view of Ophthalmology 2007;114:1860-1867 (AAO).
Instant claim 32 is set forth above.
Reference patent claim 1 is directed to a method of inhibiting a list of integrins in a subject in need thereof, comprising administering an effective amount of a peptide which comprises the same sequence as instant SEQ ID NO:2, this per claim 9 further comprising administering another agent, this method per claim 13 wherein the method is effective to treat a disorder that cause excessive vascularization of the retina of the subject’s eye, and which per claim 14, that disorder including diabetic retinopathy. 
Reference patent claims indicated above thus administer the same compound, including to treat diabetic retinopathy in a subject in need thereof, but does not explicitly teach instant claim’s preamble objective “for treating pathological thickening of the macula of an eye in a subject.”
AAO teaches that diabetic macular edema, a pathological condition, is a major cause of central vision impairment in patients with diabetic retinopathy, page 1860 title and first sentence of text body, teaches that multiple therapeutic approaches have been attempted to improve the vision for subjects having this condition, Id., and teaches that improvement is indicated by the reduction of thickness of the thickness of the macula, see for instance Study Objectives 2-6, page 1861.
Because reference patent claims 1, 9, 13 and 14 administer the same compound of instant claim 1 identified as SEQ ID NO:2 to treat diabetic retinopathy, and AAO teaches that effective treatment results in reduced thickening of macula in subjects having diabetic macular edema (major cause of diabetic retinopathy) pathological condition, it would have been obvious to have as the claim objective the treatment of the thickening of the macula.  There would have been a reasonable expectation of success given the administering of the same compound of the reference patent claim 1.
Accordingly, instant claim 32, as well as claims 39 and 40 would have been obvious.
Claims 33-35 would have been obvious because these functional limitations/effects will occur as a result of administering the same compound to treat the same condition in the same subject population.
Claim 36 would have been obvious because based on reference claim 15, and also AAO administers its therapeutic compound by intravitreal injection, page 1860 at Interventions and last paragraph, and page 1861, Synopsis of Study Design, and this would reasonably provide the most direct access for a therapeutic compound directed to treating a pathological condition of the macula.

5.	Claims 37 and 38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9 and 13 of U.S. Patent No. 9,896480  in view of Ophthalmology 2007;114:1860-1867 (AAO), as applied to claim 32 above, and further in view of US Patent No. 9,872,886.
Instant claim 32 is rejected as indicated above.
Instant claim 37 is directed to the method of claim 32 wherein the peptide comprises a linear form of the peptide of SEQ ID NO:2.
Instant claim 38 is directed to the method of claim 32 wherein the peptide comprises a cyclic form of the peptide of SEQ ID NO:2.
The ‘480 patent claims do not specify whether the administered peptide is linear or cyclic.
 The ‘886 patent claims a method of antagonizing an RGD-binding integrin in a subject comprising administering an effective amount of a cyclic or linear form of a peptide which comprises the same sequence as instant SEQ ID NO:2, claim 10, where this is effective to treat a disorder of the subject’s eye, claim 11, that disorder including diabetic retinopathy, claim 13.  In view of this patent teaching the administering of a linear or cyclic form of a peptide comprising instant SEQ ID NO:2, including to treat diabetic retinopathy, where per above involves a pathological thickening of the macula, it would have been obvious to treat such with a linear form, or with a cyclic form, of the same peptide as claimed.
Accordingly, claims 37 and 38 would have been obvious.  There would have been a reasonable expectation of success given the clear claiming of being directed to treat the same condition as found in the instant application claim set.

6.	Claims 32-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 7 and 10 of U.S. Patent No. 10,307,460 in view of Ophthalmology 2007;114:1860-1867 (AAO).
Instant claim 32 is set forth above.
Reference patent claim 1 is directed to a method for inhibiting integrin-extracellular matrix interactions in a human or animal subject in need thereof, said method comprising the step of: administering to the subject an effective amount of a cyclic or linear compound comprising either i) a peptide which comprises Glycinyl-Arginyl-GlycinylCysteic-Threonyl-Proline-COOH or ii) a genus of related peptides, the recited peptide the same as instant SEQ ID NO:2, and reference patent claim 6 is directed to a method carried out to treat an eye disorder, and reference patent claim 7 depends from claim 6 and lists disorders including diabetic retinopathy.
Reference patent thus administers the same compound, including to treat diabetic retinopathy in a subject in need thereof, but does not explicitly teach instant claim’s preamble objective “for treating pathological thickening of the macula of an eye in a subject.”
AAO teaches that diabetic macular edema, a pathological condition, is a major cause of central vision impairment in patients with diabetic retinopathy, page 1860 title and first sentence of text body, teaches that multiple therapeutic approaches have been attempted to improve the vision for subjects having this condition, Id., and teaches that improvement is indicated by the reduction of thickness of the thickness of the macula, see for instance Study Objectives 2-6, page 1861.
Because reference patent claim 7 administer the same compound of instant claim 1 identified as SEQ ID NO:2 to treat diabetic retinopathy, and AAO teaches that effective treatment results in reduced thickening of macula in subjects having diabetic macular edema (major cause of diabetic retinopathy) pathological condition, it would have been obvious to have as the claim objective the treatment of the thickening of the macula.  There would have been a reasonable expectation of success given the administering of the same compound specified in the reference patent claim 1.
Accordingly, instant claim 32, as well as claims 39 and 40, would have been obvious.
Claims 33-35 would have been obvious because these functional limitations/effects will occur as a result of administering the same compound to treat the same condition in the same subject population.
Claim 36 would have been obvious based on reference claim 10, and also because AAO administers its therapeutic compound by intravitreal injection, page 1860  at Interventions and last paragraph, and page 1861, Synopsis of Study Design, and this would reasonably provide the most direct access for a therapeutic compound directed to treating a pathological condition of the macula.
Claim 37 would have been obvious because reference patent claim 1 teaches a linear form of its claim 1 peptide that has the same sequence as instant SEQ ID NO:2.
Claim 38 would have been obvious because reference patent claim 1 teaches a cyclic form of its claim 1 peptide that has the same sequence as instant SEQ ID NO:2.

7.	Claims 32-37, 39 and 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, and 6 of U.S. Patent No. 10639347 in view of Ophthalmology 2007;114:1860-1867 (AAO).
Instant claim 32 is set forth above.
Reference patent claim 1 is directed to a method for treating a disorder selected from: retinopathy, diabetic retinopathy, macular hole, vitreomacular traction, age related macular degeneration, wet macular degeneration, retinal neovascularization; retinal neovascularization due to diabetic retinopathy and retinal neovascularization due to retinal vein occlusion, in an eye of a subject who suffers from said disorder, said method comprising administering to the subject an effective amount of a compound which comprises Glycinyl-Arginyl-Glycinyl-Cysteic acid-Threonyl-Proline-COOH (SEQ ID NO: 2) or a genus of related peptides.
Reference patent thus administers the same compound, including to treat diabetic retinopathy in a subject in need thereof, but does not explicitly teach instant claim’s preamble objective “for treating pathological thickening of the macula of an eye in a subject.”
AAO teaches that diabetic macular edema, a pathological condition, is a major cause of central vision impairment in patients with diabetic retinopathy, page 1860 title and first sentence of text body, teaches that multiple therapeutic approaches have been attempted to improve the vision for subjects having this condition, Id., and teaches that improvement is indicated by the reduction of thickness of the thickness of the macula, see for instance Study Objectives 2-6, page 1861.
Because reference patent claims 1 administer the same compound of instant claim 1 identified as SEQ ID NO:2 to treat diabetic retinopathy, and AAO teaches that effective treatment results in reduced thickening of macula in subjects having diabetic macular edema (major cause of diabetic retinopathy) pathological condition, it would have been obvious to have as the claim objective the treatment of the thickening of the macula.  There would have been a reasonable expectation of success given the administering of the same compound of the reference patent claim 1.
Accordingly, instant claim 32, as well as claims 39 and 40, would have been obvious.
Claims 33-35 would have been obvious because these functional limitations/effects will occur as a result of administering the same compound to treat the same condition in the same subject population.
Claim 36 would have been obvious based on reference patent claim 6 and also because AAO administers its therapeutic compound by intravitreal injection, page 1860  at Interventions and last paragraph, and page 1861, Synopsis of Study Design, and this would reasonably provide the most direct access for a therapeutic compound directed to treating a pathological condition of the macula.
Claim 37 would have been obvious because reference patent claim 2 depicts a linear form of its claim 1 peptide whose sequence is identical to instant SEQ ID NO:2.

8.	Claim 38 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 6 of U.S. Patent No. 10639347 in view of Ophthalmology 2007;114:1860-1867 (AAO), as applied to claim 32 above, and further in view of US Patent No. 9,872,886.
Instant claim 32 is rejected as indicated above.
Instant claim 38 is directed to the method of claim 32 wherein the peptide comprises a cyclic form of the peptide of SEQ ID NO:2.
The ‘347 patent claims do not specify administering a peptide that comprises a cyclic form of the peptide of SEQ ID NO:2.
 The ‘886 patent claims a method of antagonizing an RGD-binding integrin in a subject comprising administering an effective amount of a cyclic or linear form of a peptide which comprises the same sequence as instant SEQ ID NO:2, claim 10, where this is effective to treat a disorder of the subject’s eye, claim 11, that disorder including diabetic retinopathy, claim 13.  In view of this patent teaching the administering of a linear or cyclic form of a peptide comprising instant SEQ ID NO:2, including to treat diabetic retinopathy, where per above involves a pathological thickening of the macula, it would have been obvious to treat such with a cyclic form of the same peptide as claimed.
Accordingly, claim 38 would have been obvious.  There would have been a reasonable expectation of success given the clear claiming of being directed to treat the same condition as found in the instant application claim set.

9.	Claims 32-40 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 32, 34-36 of copending Application No.16789196 in view of US Patent No. 9,872,886 and Ophthalmology 2007;114:1860-1867 (AAO).
This is a provisional nonstatutory double patenting rejection.
Reference application claim 32 is directed to a pharmaceutical composition comprising a peptide comprising Glycinyl-Arginyl-Glycinyl-Cysteic Acid-Threonyl-Proline-COOH, or a related genus of peptides, and a pharmaceutically acceptable carrier. This recited peptide is the same as instant SEQ ID NO:2.
Notwithstanding that no claims of the reference patent application are directed to methods, the ‘886 patent claim 10 is directed to a method of antagonizing an RGD-binding integrin in a subject comprising administering an effective amount of a cyclic or linear form of a peptide which comprises the same sequence as the ‘196 claim 32 and instant SEQ ID NO:2, this effective to treat a disorder of the subject’s eye, claim 11, that disorder including diabetic retinopathy, claim 13.  
The ‘886 thus administers the same compound as that recited in a pharmaceutical composition of the reference application claim 32, including to treat diabetic retinopathy in a subject in need thereof, but does not explicitly teach instant claim’s preamble objective “for treating pathological thickening of the macula of an eye in a subject.”
AAO teaches that diabetic macular edema, a pathological condition, is a major cause of central vision impairment in patients with diabetic retinopathy, page 1860 title and first sentence of text body, teaches that multiple therapeutic approaches have been attempted to improve the vision for subjects having this condition, Id., and teaches that improvement is indicated by the reduction of thickness of the thickness of the macula, see for instance Study Objectives 2-6, page 1861.
Because the ‘886 claims 10, 11 and 13 administer the same compound of instant claim 1 identified as SEQ ID NO:2 to treat diabetic retinopathy, and AAO teaches that effective treatment results in reduced thickening of macula in subjects having diabetic macular edema (major cause of diabetic retinopathy) pathological condition, it would have been obvious to have as the claim objective the treatment of the thickening of the macula.  There would have been a reasonable expectation of success given the administering of the same compound in the instant application pharmaceutical compound, the ‘886 claims, and the instant claim 32.
Accordingly, instant claim 32, as well as claims 39 and 40 would have been obvious.
It is further noted that although the reference application does not include method claims, its specification clearly teaches that the compound comprising the peptide that is the same as instant SEQ ID NO:2 is used to treat, among other eye disorders, proliferative or non-proliferative diabetic retinopathy, see paras 2, 14, 26 and 27 of corresponding PG PUB NO: 20200254055.  Accordingly, this rejection is consistent with Sun Pharmaceutical Industries v. Eli Lilly and Co., 611 F. 3d 1381, 1387 (CAFC 2010), which states it is permissible to use a compound claim to reject a method of use claim where that method of use is disclosed in the specification of the application claiming the compound.  According to the Sun Pharma. court, “[i]t would shock one's sense of justice if an inventor could receive a patent upon a composition of matter, setting out at length in the specification the useful purposes of such composition, ... and then prevent the public from making any beneficial use of such product by securing patents upon each of the uses to which it may be adapted … .”  The indicated claims of the ‘886 from this perspective provide additional support and bases for specific limitations of the instant claims.
Claims 33-35 would have been obvious because these functional limitations/effects will occur as a result of administering the same compound to treat the same condition in the same subject population, this based upon the obviousness of administering the instant application claim 32 first-referenced peptide comprising pharmaceutical compound when treating diabetic retinopathy as set forth in the ‘886 claims.
Claim 36 would have been obvious because based on the ‘886 claim 12, and also AAO administers its therapeutic compound by intravitreal injection, page 1860 at Interventions and last paragraph, and page 1861, Synopsis of Study Design, and this would reasonably provide the most direct access for a therapeutic compound directed to treating a pathological condition of the macula.
Claims 37 and 38 would have been obvious because reference application claim 35 claims a linear form of the peptide of its claim 32, and reference application claim 36 claims a cyclic compound of the peptide of its claim 32, in both instances these comprise the same peptide as instant SEQ ID NO:2.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH FISCHER whose telephone number is (571)270-7925, and whose direct facsimile number is (571)270-8925.  The examiner can normally be reached on Monday to Friday, 9:00 AM to 5:00 PM, however noting that the examiner will not be working on Monday/Tuesday and on Wednesday/Thursday/Friday on alternating weeks, but will promptly answer messages upon his return to work.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LARRY RIGGS can be reached at 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J. F./
Examiner, Art Unit 1658



/FRED H REYNOLDS/Primary Examiner, Art Unit 1658